Citation Nr: 1441447	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  09-42 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for facial and upper back acne vulgaris.

2.  Entitlement to service connection for left hip sciatica.

3.  Entitlement to an initial rating greater than 10 percent for a low back disability.

4.  Entitlement to an initial rating greater than 10 percent for a cervical spine disability.

5.  Entitlement to an initial rating greater than 10 percent for adjustment disorder with anxious and depressed mood.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to June 2009.

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2009 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

The Veteran requested a hearing before the Board via videoconference on her 2009 substantive appeal Form 9.  She was scheduled for a hearing in September 2010, but she did not attend despite notice being sent in August 2010 to her last known address.  The Veteran has not requested a new hearing and, therefore, the Board considers her request withdrawn.  38 C.F.R. § 20.704(d) (2013).

Aside from the facial and upper back acne vulgaris claim decided herein, the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's currently diagnosed facial and upper back acne vulgaris originated during her active military service.






CONCLUSION OF LAW

The criteria for entitlement to service connection for facial and upper back acne vulgaris have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Assist and Notify

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In light of the favorable decision here, the Board concludes any deficiencies with respect to notice or assistance are considered harmless error.

Service Connection (Acne Vulgaris of the Face and Upper Back)

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir 2009).

The Veteran claims she had problems with acne since childhood, but the acne significantly worsened during her military service.  The RO denied the claim finding no evidence of in-service aggravation.

In this decision, the Board has considered the lay evidence as it pertains to the issue.  The Board acknowledges that the Veteran is competent to give evidence about what she experienced; for example, she is competent to discuss his current pain and other experienced symptoms.  See, e.g., Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that a veteran's statement is competent evidence as to events that are capable of lay observation); Layno v. Brown, 6 Vet. App. 465 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses).  She is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because she does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).

A veteran who served during wartime service after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  The presumption of soundness, however, attaches only where there has been an induction medical examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

Here, the Veteran's service treatment records include a May 2000 enlistment examination.  Therein, the Veteran self-reported skin problems, to include facial and shoulder acne with occasional use of medication and topical creams.  Despite the notation of these problems, no skin diagnosis was rendered or otherwise noted on her enlistment examination.  Rather, the examiner checked the box for "normal" with regard to her skin examination.  Accordingly, the presumption of soundness attaches.  See 38 U.S.C.A. §§ 1111, 1137.

When no preexisting condition is noted upon entry into service, the burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.   Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Once the presumption is rebutted, the government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase was due to the natural progress of the preexisting condition.  Id. at 1096.  

The Veteran's voluminous service treatment records include well-documented treatment for acne throughout her nine year military service.  It is noteworthy that earlier records, such as one dated in October 2001, indicates "mild acne," whereas later records, such as one dated in July 2004, indicates "moderate acne."  The records further indicate flare-ups of acne with various prescription medications and topical creams used by the Veteran throughout her military career.  As an aside, the physician noted in July 2004 that the Veteran had been on medication "for 12 years," which would date prior to her military service.  Other than the Veteran's self-report of acne in childhood and reference to a history of taking medications for 12 years, there are no actual pre-service medical records indicating a diagnosis of acne vulgaris of the face and/or back.

The Board concludes the medical evidence in this case does not rise to "clear and unmistakable" evidence sufficient to rebut the presumption of soundness.  Although there is some indication that the Veteran had skin problems prior to service, there is nothing in the record that suggests she was diagnosed with acne vulgaris of the face and/or back prior to her military service.  Indeed, even knowing the Veteran's self-reported history, the May 2000 enlistment examiner did not diagnose the Veteran with a skin condition at that time nor was any abnormality found at that time.  

The Veteran was provided a pre-separation VA examination in April 2009 where the examiner again noted acne and atopic eczema since childhood, but the Veteran complained of a slowly worsened condition.  On examination, the Veteran presented with typical mild acne vulgaris lesions about the face and the upper back.  The examiner diagnosed the Veteran with, among other things, atopic dermatitis/facial and upper back acne vulgaris.
In June 2009, a VA dermatology examiner was asked to provide an opinion as to whether the Veteran's acne was "aggravated" beyond the natural progression of the disease in service or due to service.  Therein, the examiner noted the "abundant documentation about acne issues while [on] active duty."  Even so, the examiner found it impossible to determine whether the acne was specifically aggravated beyond normal progression during service, because acne will progress whether one is in the military or not.  Thus, the examiner declined rendering a conclusive opinion indicating it would require resorting to mere speculation.

In light of determining that the presumption of soundness attaches, the Board finds the June 2009 VA examination opinion of little probative value here.  Rather, service treatment records clearly indicate in-service treatment for acne vulgaris of the face and upper back.  April and June 2009 VA examination reports confirm a current acne condition.  The Veteran has stated that her acne condition has been present ever since service.  A veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."; see 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").

In light of the circumstances and evidence here, the Board concludes the Veteran first incurred acne vulgaris of the face and upper back in the military.  Accordingly, service connection is warranted.


ORDER

Entitlement to service connection for facial and upper back acne vulgaris is granted.





REMAND

The Veteran claims her adjustment disorder, low back, and cervical spine disabilities are worse than currently rated.  With her low back claim specifically, she indicates neurological manifestations to include the bilateral lower extremities.  Her service connected low back disability is currently characterized to include right-sided sciatica, but she claims she also has left hip sciatica.  The RO adjudicated the left hip sciatica as a new service-connection claim, which was denied in a June 2009 rating decision.

The Veteran separated from the military in June 2009 and, since that time, the record does not have many medical treatment records.  Rather, the claims folder contains VA outpatient treatment records merely through March 2010. In an undated letter received by the RO in October 2009, the Veteran's physical therapist indicates the Veteran's receipt of physical therapy for low back pain since July 2009.  Although the therapist summarizes current findings, the actual physical therapy records are not included with the letter.  

The RO/AMC must make efforts to obtain any and all recent medical treatment, to include physical therapy, since the Veteran's June 2009 separation from the military.

The Veteran was last afforded VA examinations in connection with these claims in March 2009 (mental health) and April 2009 (general medical), prior to her separation from the military.  In light of the over five year time lapse and missing treatment records, new VA examinations are indicated below.

With regard to the Veteran's claim of entitlement to service connection for left hip sciatica, the Board notes this issue is part and parcel to her low back disability rating determination.  That is, under the General Rating Formula for Diseases and Injuries of the Spine, separate disability ratings are awarded for any associated objective neurologic abnormalities, to include sciatica.  See 38 C.F.R. § 4.71a, DCs 5235-2543, Note (1) (2013).

The Veteran's low back injuries and complaints of sciatic pain are well documented in her service treatment records, to include sacral anklyosis, lumbago, sciatica, radiculopathy, and bulging disc.  Diagnostic testing conducted in the April 2009 VA examination further indicated degenerative disc disease at multiple levels of the lumbar spine with disc herniation.  The Veteran denied specific problems with her hip at that time, but she was also not afforded any neurological diagnostic testing at that time.  VA orthopedic and a VA neurological examinations are necessary to ascertain any and all orthopedic and neurological manifestations stemming from the Veteran's service connected lumbar and cervical spine disabilities, to include left hip sciatica.  

A new VA mental health examination is also noted below to ascertain the current severity of the Veteran's service-connected adjustment disorder, which was last examiner in March 2009, over five years ago.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ensure that the Veteran is provided with all appropriate notice as to these issues, and the RO/AMC should obtain and associate with the claims folder the Veteran's medical records for treatment from the VA Medical Center in Omaha, Nebraska and all associated outpatient clinics dated from March 2010 to the present.  The RO/AMC should ask the Veteran to identify and provide release forms to obtain any relevant private treatment for her claims since separation from the military in June 2009, to include physical therapy records.  To the extent release forms are provided, efforts must be made to obtain these records.  All efforts to obtain VA records should be fully documented.

2.  After the above is completed and records are obtained to the extent available, schedule the Veteran for appropriate VA examinations to obtain orthopedic and neurological findings as to the severity of the Veteran's current lumbar spine and cervical spine disabilities, and to determine the likely etiology of any found left hip disability.

The entire claims file must be made available to and reviewed by the examiner.  

Based on the examination and review of the record, the examiners are to address the following:

(a)  The examiner must provide an opinion as to whether there is objective evidence of neurological impairment stemming from the lumbar spine and/or cervical spine, to include radicular and bladder/bowel impairment.  If so, the examiner is to specifically state the affected nerve(s) and impairment level (e.g., mild, moderate, moderately severe, severe).  The examiner is to specifically address whether the Veteran has intervertebral disc syndrome and, if so, must discuss the number of incapacitating episodes (i.e., physician-prescribed bed rest) the Veteran has experienced during each 12 month period since June 2009 due to this spine disability.

(b)  The examiner is also asked to address whether the Veteran has a left hip disability and, if so, whether it is at least as likely as not (50 percent probability or greater) that any left hip disability began in service.  When offering this opinion the examiner should address the Veteran's extensive in-service treatment for back and nerve pain. 

(c)  If the above opinion is negative, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left hip disability was caused or aggravated by a service-connected disability, to include the low back disability.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

(d)  As to orthopedic findings, the orthopedic examiner must state the current manifestations of the Veteran's lumbar spine disabilities and cervical spine disabilities, to include limitation of motion, ankylosis (favorable or unfavorable), and functional loss in accordance with VA rating criteria.

The examiners must provide a complete rationale for any opinion expressed.

3.  Schedule the Veteran for an examination to determine the current extent of her adjustment disorder with anxious and depressed mood.  The claims file must be made available to the examiner in conjunction with the examination.  All necessary testing must be accomplished and the examiner must report all findings in accordance with VA rating criteria.

4.  The RO must notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).
5.  Thereafter, readjudicate the claims.  If the claims are denied, provide the Veteran a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response and then the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


